Application by the appellant for a writ of error coram nobis to vacate, on the *382ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 2, 2001 (People v Phillips, 285 AD2d 477 [2001]), affirming a judgment of the County Court, Orange County, rendered November 12, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Ritter, S. Miller and Schmidt, JJ., concur.